Citation Nr: 0631096	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  99-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The RO granted service connection for bilateral hearing loss 
in a December 1998 rating decision.  A noncompensable 
disability rating was assigned, effective August 5, 1997.  
The veteran subsequently perfected an appeal as to the 
assigned rating.
The disability rating assigned the veteran's hearing loss was 
subsequently increased to 30 percent, effective December 29, 
1998, in an October 1998 statement of the case (SOC).  The 
veteran continued to express dissatisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].  

The veteran presented testimony before a Veterans Law Judge 
in Washington, D.C. in October 2000.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

The Board subsequently issued a decision in November 2000 
which denied the veteran entitlement to a compensable 
evaluation for bilateral hearing loss prior to December 29, 
1998 and denied an evaluation in excess of 30 from December 
29, 1998.  The veteran filed a motion with the Board for 
reconsideration of its November 2000 decision.  Such request 
was denied by a Deputy Vice Chairman of the Board in June 
2001.  

The RO increased the disability rating assigned for the 
veteran's service-connected hearing loss to 40 percent, 
effective August 14, 2000.  

Meanwhile, the veteran appealed the Board's November 2000 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an August 2004 decision, the Court 
vacated that portion of the Board's November 2000 decision 
which denied the veteran increased rating(s) for hearing 
loss.  The substance of the Court's decision will be 
discussed in greater detail below.

Following the Court's August 2004 decision, the Board issued 
another decision in February 2005 which denied entitlement to 
a compensable evaluation prior to December 29, 1998 and 
denied an evaluation in excess of 30 percent from December 
29, 1998 to August 14, 2000.  The veteran did not appeal that 
decision.  The Board also remanded the matter of the 
veteran's entitlement to a disability rating in excess of 40 
percent beginning August 14, 2000.  

While this issue was in remand status, the RO increased the 
disability rating assigned for hearing loss to 50 percent, 
effective April 27, 2005.  The veteran and his attorney have 
continued to express dissatisfaction with the assigned 
rating, and the matter is now once again before the Board.

The Veterans Law Judge who conducted the October 2000 hearing 
has since left the employment of the Board.  The veteran was 
advised of his right to have an additional hearing before 
another Veterans Law Judge by way of an August 2006 letter.  
The veteran's attorney indicated later that same month that 
the veteran did not want another hearing.

Other matters

The veteran was initially denied service connection for 
bilateral hearing loss in an unappealed June 1976 rating 
decision.  The November 2000 Board decision determined that 
the June 1976 rating decision did not contain clear and 
unmistakable error (CUE).  The Court affirmed that portion of 
the Board's decision in its August 2004 decision.  This 
matter has therefore been resolved and will be discussed no 
further herein.

The Board also notes that, as indicated above, the Board's 
February 2005 decision denied the veteran entitlement to a 
compensable evaluation prior to December 29, 1998 and denied 
an evaluation in excess of 30 percent from December 29, 1998 
to August 14, 2000.  The matter of an increased rating prior 
to August 14, 2000 has therefore been resolved by the Board.


FINDINGS OF FACT

1.  For the period from August 14, 2000 to April 26, 2005, 
the veteran's bilateral hearing loss was manifested by no 
more than level VI hearing impairment in the right ear and 
level VIII hearing impairment in the left ear.

2.  Beginning August 27, 2005, the veteran's bilateral 
hearing loss is manifested by no more than level VIII hearing 
impairment in the right ear and level IX hearing impairment 
in the left ear.

3.  The evidence does not show that the veteran's bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 50 percent for bilateral hearing loss have not been met 
for the period beginning August 27, 2005.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective through June 9, 1999); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (2005); Fenderson v. West, 12 Vet. App. 
119 (1999).

2.  The criteria for a schedular disability rating in excess 
of 40 percent for bilateral hearing loss have not been met 
for the period from August 14, 2000 to April 26, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective through June 9, 1999); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2005); Fenderson 
v. West, 12 Vet. App. 119 (1999).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increase in the disability 
rating(s) assigned his service-connected bilateral hearing 
loss.  He essentially contends that the symptomatology 
associated with this condition is more severe than that 
contemplated by the currently-assigned 50 percent rating and 
has effectively precluded employment.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Pursuant to the Board's February 2005 
remand, a letter was sent to the veteran in March 2005 which 
was specifically intended to address the requirements of the 
VCAA.  The March 2005 letter from the RO specifically 
notified the veteran that to "establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2005 letter advised the veteran that 
if "you want us to obtain private medical records for you in 
support of the issues on appeal, please complete and return 
the attached VA Form 21-4142, 'Authorization and Consent to 
Release Information,' to authorize release of information 
from any doctors and/or hospitals concerning any treatment 
you received" (emphasis in original).  With respect to VA 
medical records, the March 2005 letter advised the veteran to 
"give us the name and location of any VA or military 
facility where you received medical care and the approximate 
dates of the care."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis in original).  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in December 1998, nearly two years before the 
enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to provide VCAA notice prior to initial 
adjudication in such circumstances does not constitute error.  
See VAOGCPREC 7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the March 2005 VCAA letter.  His claim was then 
readjudicated in the May 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

The Court did not identify any VCAA notice deficiency in its 
August 2004 decision.  The Board also notes that the veteran 
in this case is represented by experienced counsel who is 
undoubtedly familiar with the type of evidence needed to 
substantiate the claim.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran is already service connected for bilateral 
hearing loss.  Moreover, as explained above, the veteran has 
received notice regarding element (4), degree of disability, 
by way of the March 2005 VCAA letter.  

Element (5), effective date, is rendered moot via the RO's 
(and the Board's) denial of an increased rating.  In other 
words, any lack advisement as to that element is meaningless, 
because a different effective date cannot be assigned in the 
absence of an increased rating.  

In any event, the veteran received specific notice as to 
Dingess in a letter from the RO dated in March 2006.  This 
letter provided the veteran with specific examples of the 
types of evidence which would support an increased rating 
claim, as well as evidence he could submit as to the 
effective date to be assigned.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA treatment records; statements 
from B.T., M.D and R.R., the veteran's private audiologists; 
the report of multiple VA audiological examinations, and 
several statements from various family members of the 
veteran.  The veteran and his attorney have not identified 
any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a personal hearing before a Veterans Law Judge 
in Washington, D.C. in October 2000.  As noted in the 
Introduction, the veteran has indicated that he does not want 
another hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.



Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's most recent claim to 
reopen was received in August 1997, before the amended 
regulations became effective.  Where a law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted VA to do otherwise and VA did 
so.  VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected hearing loss under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).  

The amended regulations did not alter the method described 
above using Tables VI and VII, and therefore have no effect 
on the veteran's claim.  However, pertinent changes were made 
to 38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.



Analysis

Initial comment

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  Any deficiencies in the 
Board's previous decision, as identified by the Court, will 
be addressed below.

Schedular rating

The veteran seeks an increased rating for his service-
connected bilateral hearing loss, which is currently 
evaluated as 50 percent disabling.  As indicated above, the 
resolution of this issue involves determining the level of 
acuity in each ear.  Although extensive audiometric testing 
has been conducted throughout the appeal period, the most 
significant hearing loss of record was identified on VA 
examination on April 27, 2005.  During this examination, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
70
70
LEFT
40
70
65
70
75

The average decibel loss for the right ear was 69, while 
average decibel loss for the left ear was 70.  Speech 
recognition scores where 44 percent for the right ear and 36 
percent for the left.

Accordingly, measurements from the right ear reflect level 
VIII hearing loss (average decibel loss of 69 on the 
horizontal axis combined with a speech recognition score of 
44 on the vertical axis) and measurements from the left ear 
reflect level IX hearing loss (average decibel loss of 70 on 
the horizontal axis combined with a speech recognition score 
of 36 on the vertical axis).  The combination of level VIII 
right ear hearing loss and level IX left ear hearing loss 
yields a 50 percent rating, and no higher, using Table VII.  

Consideration of the revised criteria pertaining to 
exceptional patterns of hearing loss does not produce a 
different result.  The Board notes that 38 C.F.R. § 4.86(a) 
is potentially applicable for each ear as each of the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or higher in 
both ears.  Applying the puretone threshold averages from the 
April 2005 VA examination to Table VIA reflects level V 
hearing loss for the right ear and level VI hearing loss for 
the left.  Such levels are much lower than those obtained by 
using Table VI and would in fact result in only a 20 percent 
rating when applied to Table VII.  Clearly, the provisions of 
38 C.F.R. § 4.86(a) do not avail the veteran.  

The provisions of 38 C.F.R. § 4.86(b) are inapplicable in the 
instant case as hearing loss at all decibel levels were well 
above the 30 decibel level. 

The Board has also considered the January 2001 opinion of 
B.T., M.D. and the March 1998 opinion of R.R. (whose 
letterhead indicates that he is "Board Certified in Hearing 
Instrument Sciences").  The Court's August 2004 decision 
specifically noted that the November 2000 Board decision was 
deficient in that it failed to adequately address the private 
audiological evidence submitted by the veteran, particularly 
that from R.R.  

The private medical evidence, however, is insufficient to 
grant the veteran's increased rating claim.  While both of 
the private medical opinions submitted indicates that the 
veteran has significant hearing loss, Dr. B.T. did not 
provide speech recognition scores or specific decibel loss at 
any of the required frequencies under 38 C.F.R. § 4.85.  
Moreover, R.R.'s hearing level measurements were presented in 
a graphical format which does not precisely indicate the 
resulting decibel reading.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) [the Board may not interpret graphical 
representations of audiometric data]; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, neither of 
these examinations provides hearing loss measurements in a 
manner sufficient to assign a disability rating under 
38 C.F.R. § 4.85-4.87.

In any event, Dr. B.T. opined that the veteran exhibited 45 
percent hearing loss bilaterally and R.R. concluded that the 
veteran had lost "approximately one half" of his hearing.  
Even if the Board were to accept such qualitative evidence 
(instead of the quantitative evidence required by the rating 
schedule), it does not appear that a higher rating would be 
warranted, as neither clinician noted hearing loss greater 
than the 50 percent level.  

In short, there is of record no medical evidence which 
indicates that a disability rating in excess of the currently 
assigned 50 percent is warranted.  The veteran has been 
accorded ample opportunity to submit appropriate medical 
evidence which documents levels of hearing loss consistent 
with the assignment of a higher disability rating.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

In short, none of the medical evidence of record reflects 
hearing loss that would warrant a disability rating in excess 
of 50 percent.  The benefit sought on appeal is accordingly 
denied.

Fenderson considerations

The veteran is appealing the initial assignment of a 
disability rating.  Under Fenderson, the Board must determine 
whether staged ratings are appropriate in this case.

As has been described in the Introduction, various ratings 
have in fact been assigned for the veteran's service 
connected hearing loss.  In its February 11, 2005 decision, 
the Board denied entitlement to a compensable disability for 
the service-connected hearing loss rating prior to December 
29, 1998 and also denied entitlement to disability rating in 
excess of 30 percent for the period from December 29, 1998 to 
August 14, 2000.   To the Board's knowledge, the veteran has 
not appealed that decision.  The Board's February 11, 2005 
decision is therefore final as to the assignment of staged 
disability ratings prior to August 14, 2000.  See 38 C.F.R. 
§ 20.1100 (2002).  Because the matter of the veteran's 
entitlement to higher staged ratings before August 14, 2000 
has been previously finally adjudicated, the Board will 
address the matter no further and will confine its 
deliberations to the matter of staged ratings after August 
14, 2000.  

The RO has assigned a 40 percent disability rating for 
bilateral hearing loss for the period from August 14, 2000 to 
April 26, 2005; and a 50 percent rating beginning April 27, 
2005.  The veteran's attorney has taken exception to these 
staged ratings and has specifically argued that a higher 
rating should be in effect for each of the above-referenced 
periods. 
 
As explained above, the Board has determined that a 
disability rating in excess of the currently assigned 50 
percent is not warranted for the veteran's service-connected 
hearing loss.  The 50 percent rating was made effective from 
April 27, 2005, the date of the VA audiological examination 
which revealed such impairment.  

For the period between August 14, 2000 and April 26, 2005, a 
40 percent rating is assigned.  After reviewing the record, 
the Board has determined that none of the medial evidence 
reflects symptomatology consistent with a rating in excess of 
40 percent for that period.  Although the Board conducts its 
appellate review on a de novo basis and thus is not bound by 
the separate percentage evaluations for separate periods 
which has been assigned by the RO, for reasons explained 
immediately below the Board is in agreement with the findings 
of the RO, and concludes that at no time from August 14, 2000 
to April 26, 2005 did the veteran meet the criteria for a 
rating in excess of 40 percent for bilateral hearing loss.  

The most significant hearing loss of record prior to the 
April 2005 VA examination was identified on VA examination in 
May 2001.  During this examination, puretone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
60
65
LEFT
40
65
65
70
75

The average decibel loss for the right ear was 61, while 
average decibel loss for the left ear was 69.  Speech 
recognition scores where 60 percent for the right ear and 52 
percent for the left.

Accordingly, measurements for the right ear on the May 2001 
VA examination reflect level VI hearing loss (average decibel 
loss of 61 on the horizontal axis combined with a speech 
recognition score of 60 on the vertical axis) and 
measurements for the left ear reflect level VIII hearing loss 
(average decibel loss of 69 on the horizontal axis combined 
with a speech recognition score of 52 on the vertical axis).  
The combination of level VI right ear hearing loss and level 
VIII left ear hearing loss yields a 40 percent rating using 
Table VII - the same level currently in effect for the period 
at issue.  

Consideration of the revised criteria pertaining to 
exceptional patterns of hearing loss does not produce a 
different result.  The Board notes that 38 C.F.R. § 4.86(a) 
is potentially applicable for each ear as each of the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or higher in 
both ears.  Applying the puretone threshold averages from the 
May 2001 VA examination to Table VIA reflects level IV 
hearing loss for the right ear and level V hearing loss for 
the left.  Such levels are much lower than those obtained by 
using Table VI and would in fact result in only a 10 percent 
rating when applied to Table VII.  Clearly, the provisions of 
38 C.F.R. § 4.86(a) do not avail the veteran in this case. 

The provisions of 38 C.F.R. § 4.86(b) are inapplicable with 
respect to the May 2001 VA examination as hearing loss at all 
decibel levels was well above the 30 decibel level. 

The Board has again considered the private medical opinions 
and corresponding treatment records submitted by Dr. B.T. and 
R.R. which conclude that the veteran's hearing loss is above 
the 40 percent level.  As noted above, however, Dr. B.T. did 
not provide speech recognition scores or specific decibel 
loss at any of the required frequencies under 38 C.F.R. 
§ 4.85 and R.R.'s hearing level measurements were presented 
in a graphical format which does not precisely indicate the 
resulting decibel reading.  Without measurements indicating 
decibel loss at each of the required frequencies and/or 
accompanying speech recognition scores, such evidence is 
inadequate for rating purposes.  See Kelly, supra.  The Board 
accordingly places far greater weight of probative value on 
the VA examination reports, as they contain the required 
quantitative measurements.  

In summary, a preponderance of the medical evidence of record 
demonstrates symptomatology consistent with a 40 percent 
disability rating from August 14, 2000 to April 26, 2005, and 
symptomatology consistent with a 50 percent rating beginning 
April 27, 2005.  A higher rating is not warranted for either 
period.

Extraschedular consideration

The veteran's attorney has, at various times, suggested that 
an extraschedular rating is warranted.  Such has been denied 
by the RO several occasions, most recently in the May 2005 
SSOC.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2005) in connection with the issues 
on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the veteran nor his attorney has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for hearing loss.  Indeed, it does 
not appear that he has ever been hospitalized for this 
condition.  All treatment has been rendered on an outpatient 
basis. 

Marked interference with employment, beyond that contemplated 
in the schedular criteria, is also not demonstrated.  The 
Board acknowledges that the veteran's hearing loss has caused 
him significant difficulty in his career as a real estate 
agent.  The veteran himself has testified that he was forced 
to retire from his real estate sales career because his 
severe hearing loss precluding meaningful interaction with 
clients and colleagues alike.  An October 2004 letter from 
the manager of the veteran's former real estate firm confirms 
the veteran's contentions.  Moreover, the April 2005 VA 
examiner specifically concluded that it was very unlikely 
that the veteran would be able to find work as a real estate 
agent again due to his severe hearing loss.  While the Board 
has no doubt that the veteran's poor hearing has caused him 
difficulty on the job, such is not reflective of any factor 
which takes the veteran outside of the norm.  
Such occupational impairment is specifically contemplated in 
the currently assigned 50 percent rating the Board has 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, while the medical evidence indicates that the 
veteran's hearing loss precludes his employment as a real 
estate agent (which involves relatively expensive and 
complicated real estate transactions), there is no indication 
in the record the veteran's hearing loss would preclude other 
forms of employment that depends less on one's ability to 
effectively hear and communicate information.  

In short, the evidence does not support the proposition that 
the veteran's service-connected bilateral hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For reasons and bases expressed above, the Board has 
concluded that a rating in excess of 50 percent is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  Further, under Fenderson, a 40 percent 
disability rating was properly assigned from August 14, 2000 
until April 26, 2005.  The appeal is denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


